DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 9-14, in the reply filed on 17 December 2021 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  It appears the term “device” is missing from the preamble of the claim—i.e., An organic electroluminescence device.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2009/0015141)
Regarding independent claim 1, Wang teaches an organic electroluminescence device comprising a light-emitting layer (Fig. 10, Element 162) containing a light-emitting material (¶ [0080]); a first reflective layer (Fig. 10, Element 14—e.g., middle 14) configured to reflect light generated in the light-emitting layer (162); a second reflective layer (Fig. 10, lower Element 14) disposed on an opposite side of the light-emitting layer (162) from the first reflective layer (mid 14), the second reflective layer (lower 14) having light reflectivity and light transmissivity to cause light generated in the light-emitting layer (162) to resonate between the second reflective layer and the first reflective layer (¶ [0079]); and a dielectric multilayer film (Fig. 10, Elements 30, 40, 50) disposed on an opposite side of the second reflective layer (lower 14) from the light-emitting layer (162), the dielectric multilayer film (30, 40, 50) causing light emitted from the second reflective layer (lower 14) to resonate.
Regarding claim 2, Wang teaches a resonance wavelength range between the first reflective layer (mid 14) and the second reflective layer (lower 14) overlapping a resonance wavelength range by the dielectric multilayer film (30, 40, 50).
Regarding claim 3, Wang teaches a protective film disposed between the second reflective layer and the dielectric multilayer film, the protective film protecting the light-emitting layer (¶ [0079]).
Regarding claim 5
Regarding claim 9, the Examiner notes that the preamble merely states the intended use of the invention, and thus, has been considered but not given any patentable weight (MPEP § 2111.02(II)).
Regarding claim 10, Wang teaches a diffractive optical element (Fig. 10, Element 24) configured to diffract light emitted from the organic electroluminescence device, wherein a resonance wavelength range by the dielectric multilayer film overlaps a wavelength range of light diffracted by the diffractive optical element (¶ [0115]).
Regarding claim 13, Wang teaches an electronic apparatus comprising the organic electroluminescence device according to claim 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0015141) in view of Kuwana (US 2020/0264461).
Regarding claim 4, Wang teaches the limitations of claim 3 discussed earlier but fails to exemplify the protective film containing silicon nitride or silicon oxynitride.
Kuwana teaches an image display device including a protective film containing silicon nitride or silicon oxynitride (¶ [0413]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Wang 
Regarding claim 6, Kuwana teaches a plurality of electric films that constitute the dielectric multilayer film each containing aluminum oxide or silicon oxide (¶ [0223]).
Allowable Subject Matter
Claims 12 and 14 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, the closest prior art of record, Wang (US 2009/0015141), neither shows or suggests a head-mounted display comprising, in addition to other limitations of the claim, a photosynthetic element configured to synthesize light and emit the synthesized light.
Regarding independent claim 12, the closest prior art of record, Wang (US 2009/0015141), neither shows or suggests an organic electroluminescence device comprising, in addition to other limitations of the claim, a photosynthetic element configured to synthesize first light from a first organic electroluminescence device and a light from the second organic electroluminescence device.
Due to its dependency upon independent claim 12, claim 14 is also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuchiya (US 2017/0090245) teaches an electronic device with .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        26 February 2022